Exhibit 10.27

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is made on December
20, 2004 by and among Las Vegas Sands, Inc., a Nevada corporation (“LVSI”), Las
Vegas Sands Corp., a Nevada corporation (“LVSC”), and Sheldon G. Adelson
(“Adelson”) with respect to the Amended and Restated Las Vegas Sands, Inc. 1997
Fixed Stock Option Plan (the “Plan”) and the options to acquire shares of LVSI
stock that have been issued thereunder (the “Stock Options”).

 

WHEREAS, LVSI, LVSC, and Las Vegas Sands Mergerco, a Nevada corporation and
wholly-owned subsidiary of LVSC (“Mergerco”), are concurrently herewith entering
into an Agreement and Plan of Merger (the “Merger Agreement”) pursuant to which,
effective as of the “Effective Date” (as that term is defined in the Merger
Agreement), Mergerco shall be merged with and into LVSI, with LVSI surviving;
and

 

WHEREAS, at the Effective Date, each share of common stock of LVSI shall
automatically be converted into 266.0327553 shares of common stock in LVSC and
all shares of LVSI outstanding shall no longer be deemed outstanding and shall
be cancelled and retired.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:

 

1. LVSI does hereby assign to LVSC, and LVSC does hereby assume, the Plan and
all of the rights, powers, obligations, responsibilities and liabilities set
forth in the Plan, including, without limitation, the right and responsibility
to appoint a committee to administer the Plan.

 

2. Each Stock Option outstanding immediately prior to the Effective Date (other
than the “Adelson Options”, as defined below), whether or not vested, is hereby
assumed by LVSC.

 

3. Adelson does hereby assign to LVSC, and LVSC does hereby assume, any and all
obligations retained by Adelson pursuant to the 2004 Agreement of Stock Option
Responsibility between LVSI and Adelson made on July 15, 2004, other than the
obligations to issue shares upon the exercise of Stock Options granted prior to
July 15, 2004 (the “Adelson Options”), and to redeem such shares pursuant to the
terms of any employment or option agreement, if applicable.

 

4. Each Stock Option (including, without limitation, each Adelson Option) shall
be deemed to constitute an option to acquire, on substantially the same terms
and conditions as were applicable under such Stock Option (including, without
limitation, as to the number of shares subject to the option, vesting and
expiration), shares of LVSC common stock.

 



--------------------------------------------------------------------------------

5. The assignment and assumption and other actions contemplated by this
Agreement shall be self-executing and shall become effective as of the Effective
Date without any further action by any person; provided that the parties hereto
agree to take all such further actions as may be necessary or appropriate to
effectuate the terms and intent of this Agreement, including, without
limitation, obtaining any required consents from holders of Stock Options and
making any amendments to the Plan and any Stock Options that are necessary and
appropriate to give affect to the transactions contemplated by this Agreement.

 

6. This Agreement may be amended only by written instrument signed by the
parties hereto.

 

7. This Agreement shall be governed by the internal laws of the State of Nevada,
determined without reference to the principles of conflicts of laws.

 

8. This Agreement shall be binding upon the parties hereto and their respective
successors and assigns. No person other than the parties hereto and their
successors and permitted assigns is intended to be a beneficiary of this
Agreement.

 

9. The parties will cooperate to effectuate the terms and intent of this
Agreement and promote the practicable administration of the Plan.

 

10. Notwithstanding anything to the contrary herein, this Agreement shall not
become effective until the Effective Date. If the Effective Date does not occur,
this Agreement shall be of no force and effect.

 

11. This Agreement may be executed in counterparts and all so executed
counterparts shall constitute one and the same instrument. The parties hereto
confirm that any facsimile copy of another partly executed counterpart of this
Agreement (or the signature page thereof) shall be deemed an executed original.

 

[Remainder of this page left intentionally blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed and delivered as of the date first written above.

 

LAS VEGAS SANDS, INC.

By:

  /s/    HARRY MILTENBERGER             Harry Miltenberger

Its:

 

Vice President, Finance, Secretary and Chief

Accounting Officer

LAS VEGAS SANDS CORP.

By:

  /s/    HARRY MILTENBERGER             Harry Miltenberger

Its:

 

Vice President, Finance, Secretary and Chief

Accounting Officer

/s/    SHELDON G. ADELSON         Sheldon G. Adelson

 

3